DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 4/1/2022 has been entered. Claims 1, 10, 12, 23, and 30 were amended. Thus, claims 1-36 are pending in the application.
Drawings
The drawings are objected to because: the Figs. 7C-7D, 9B, 11, 18A-18C, 20A-20B, 22A, 22D-1, 22D-2, and 22F comprises black and white photographs (see MPEP 608.02(V)(b)(1)), and the Fig. 22C is improperly shaded and without clear black lines (see MPEP 608.2(V)(l) and 608.02(V)(m)). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “a first set of tuning parameters” in line 3 is confusing, as it is unclear whether or not this is the same as, different than, or related to the “tuning parameters” of claim 1 from which this claim depends. Also, the limitation “a heating profile of a user’s individual eyelid and periorbital three-dimensional anatomy and surface topography” in lines 3-5 is confusing, as it is unclear whether this limitation is the same as, different from, or related to the “vibration and heating profile of a user’s individual eyelid and periorbital three-dimensional anatomy and surface topography” of claim 1 from which this claim depends. Moreover, the limitations “an in-office mask” in line 8 and “an at-home mask” in line 14 are confusing, as it is unclear whether these are different than or inclusive of the “mask” of claim 1 from which this claim depends. Additionally, the limitations “an in-office monitor” and “an at-home monitor” in lines 15-6 are confusing, as it is unclear whether these are different than or inclusive of the “monitor” of claim 1 from which this claim depends. Furthermore, the limitations “a first heat source” in line 8 and “a second heat source” in line 14 are confusing, as it is unclear whether these are different than or inclusive of the “heating disc” of claim 1 from which this claim depends.
Regarding claim 15, the limitation “at least one sensor” in line 2 is confusing, as it is unclear whether this limitation is part of or different from the “sensor array” of claim 1 from which this claim depends. Moreover, the limitation “a data stream” in lines 2-3 is confusing, as it is unclear whether this limitation is the same as or different from the “data stream” of claim 1 from which this claim depends.
Regarding claim 16, the limitation “at least one sensor” in line 2 is confusing, as it is unclear whether this limitation is part of or different from the “sensor array” of claim 1 from which this claim depends. Moreover, the limitation “a data stream” in lines 2-3 is confusing, as it is unclear whether this limitation is the same as or different from the “data stream” of claim 1 from which this claim depends.
Regarding claim 17, the limitation “a second set of tuning parameters” in line 3 is confusing, as it is unclear whether or not this is the same as, different than, or related to the “tuning parameters” of claim 1 from which this claim depends. Moreover, the limitation “a vibration profile of the user’s individual eyelid and periorbital three-dimensional anatomy and surface topography” in lines 2-3 is confusing, as it is unclear whether this limitation is the same as, different from, or related to the “vibration and heating profile of a user’s individual eyelid and periorbital three-dimensional anatomy and surface topography” of claim 1 from which this claim depends.
Regarding claim 19, the limitation “a resonance frequency stimulation vibration generator” in line 2 is confusing, as it is unclear whether or not this is the same as, different than, or related to the “resonance frequency stimulation vibration generator” of claim 1 from which this claim depends.
Regarding claim 20, the limitation “a resonance frequency stimulation vibration generator” in line 2 is confusing, as it is unclear whether or not this is the same as, different than, or related to the “resonance frequency stimulation vibration generator” of claim 1 from which this claim depends.
Regarding claim 21, the limitation “at least one sensor” in line 2 is confusing, as it is unclear whether this limitation is part of or different from the “sensor array” of claim 1 from which this claim depends. Moreover, the limitation “a data stream” in lines 2-3 is confusing, as it is unclear whether this limitation is the same as or different from the “data stream” of claim 1 from which this claim depends.
Regarding claim 22, the limitation “at least one sensor” in line 2 is confusing, as it is unclear whether this limitation is part of or different from the “sensor array” of claim 1 from which this claim depends. Moreover, the limitation “a data stream” in lines 2-3 is confusing, as it is unclear whether this limitation is the same as or different from the “data stream” of claim 1 from which this claim depends.
Any remaining claims are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11, 23-24, 27-28, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2003/0056281 A1) in view of Kelleher et al. (US 2015/0005750 A1), Gizewski (US 2008/0161661 A1), and Pazouki (US 2014/0107543 A1).
Regarding claim 1, Hasegawa discloses an ophthalmic eyelid treatment system (eye mask for treating the eyes) (Fig. 1; abstract), the system comprising: 
a moldable warming device (eye pads 20 with exothermic bodies 23 and micro-vibrating devices 30) (Figs. 3-9; paras. [0045-0046]), the moldable warming device comprising: a heating disc (exothermic bodies 23 are disk shaped) (Figs. 3-9; para. [0046]); a resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Fig. 9; para. [0052]); 
a coupling device (eye pads 20 with housing portion 19 formed by front plate 14 and back plate 18, which couples the warming members 21 to the rest of the mask) (Figs. 4, 8-9; para. [0043]); 
a mask, wherein the mask is configured to hold the heating disc, the RFSVG, and the coupling device for use in parallel utility (eye mask 10 holds or carries all components of the device) (Fig. 1; abstract).
Hasegawa does not disclose the system is cloud-based monitoring system, and a sensor array, wherein the sensor array is configured to generate a data stream responsive to a vibration and heating profile of a user's individual eyelid and periorbital three-dimensional anatomy and surface topography; a monitor, wherein the monitor is configured to receive the data stream from the sensor array and configured to transmit the data stream to a cloud server; and the cloud server, wherein the cloud server is configured to process the data stream so as to determine tuning parameters of the vibration and heating profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography, and configured to transmit the tuning parameters to the monitor, wherein the monitor is configured to receive the tuning parameters from the cloud server, configured to display information related to the tuning parameters, and configured to transmit the tuning parameters to the moldable warming device, and wherein the moldable warming device is configured to receive the tuning parameters from the monitor and configured to generate thermal and vibratory energy according to the tuning parameters.
However, Kelleher teaches a system to treat eyelids and Meibomian glands (Kelleher; abstract) including a sensor array, wherein the sensor array is configured to generate a data stream responsive to a vibration and heating profile of a user's individual eyelid and periorbital three-dimensional anatomy and surface topography (first safety sensor monitors temperature parameters of the eye to ensure tissue is not damaged; force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors eye parameters regarding the energy transducers which can emit ultrasound or vibrational energy) (Kelleher; para. [0087]; para. [0166]; para. [0198]), and a monitor, wherein the monitor is configured to receive the data stream from the sensor array so as to determine tuning parameters of the vibration and heating profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography (controllers 212; the first safety sensors 230 have controllers 212 which are used to monitor and modulate the temperature applied to the eye to a pre-determined target range, as well as to initiate or stop vibration in response to the third safety sensors) (Kelleher; para. [0167]; para. [0198]; para. [0202]); wherein the monitor is configured to transmit the tuning parameters to the device (controllers 212 modulate the output of the thermal management structures and the energy transducer module 120, which respectively output the temperature and vibration, based on the data from the sensors) (Kelleher; para. [0167]; para. [0198]; para. [0202]), and wherein the device is configured to receive the tuning parameters from the monitor and configured to generate thermal and vibratory energy according to the tuning parameters (controllers 212 modulate the output of the thermal management structures and the energy transducer module 120, which respectively output the temperature and vibration, based on the data from the sensors such that the device safely operates within predetermined parameters) (Kelleher; para. [0167]; para. [0198]; para. [0202]). Furthermore, Gizewski teaches a diagnostic and automated data analysis system (Gizewski; abstract) which is a cloud-based monitoring system which includes a monitor, wherein the monitor is configured to receive the data stream from the sensor array and configured to transmit the data stream to a cloud server (user interface and display unit 100 received patient data from the data acquisition module 200 with sensory data unit 300 and breath analyzer 340, and then reports the data over the internet to a data analysis and reporting unit 500, i.e. the cloud server) (Gizewski; Fig. 5; para. [0054]); and the cloud server, wherein the cloud server is configured to process the data stream so as to determine treatment parameters (data analysis and reporting unit 500 receives subject data from data acquisition module 200 of the user interface and display unit 100 for processing and analysis to identify effective treatments) (Gizewski; Fig. 5; para. [0025]; para. [0057]), and configured to transmit the tuning parameters to the monitor, wherein the monitor is configured to receive the tuning parameters from the cloud server (analytical results are sent to the reporting module 800, which then sends the results back to the user interface and display unit 100) (Gizewski; Fig. 5; para. [0025]), configured to display information related to the tuning parameters (user interface and display unit 100 uses display 900 to display the results to a user) (Gizewski; Fig. 5; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device to include a sensor array to generate a data stream, a monitor, and a cloud server as claimed, as taught by Kelleher and Gizewski, for the purpose of ensuring user safely enabling a user to avoid tissue damage (Kelleher; para. [0104]; para. [0166]; para. [0198]), as well as for the purpose of enabling data to be acquired for analysis using multiple analytical processes to determine a highly probable diagnosis and treatment (Gizewski; abstract).
Hasegawa does not disclose wherein the RFSVG is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising a superposition of two or more longitudinal vibrational waves, wherein a primary axis of the first vibrational wave is in a superior-inferior direction parallel to the depth of the user’s Meibomian glands, and a primary axis of the second vibrational wave is in a medial-lateral direction tangential to the depth of the user’s Meibomian glands, to thereby cause shear thinning of the non-Newtonian liquid in the user’s Meibomian glands.
However, Kelleher further teaches wherein the RFSVG is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising two or more longitudinal vibrational waves, wherein a primary axis of the first vibrational wave is in a superior-inferior direction parallel to the depth of the user’s Meibomian glands, and a primary axis of the second vibrational wave is in a medial-lateral direction tangential to the depth of the user’s Meibomian glands (eye treatment device 200 vibrates an eyelid in a side-to-side pattern orthogonal to the central ocular axis 30, i.e. the medial-lateral direction, and/or vibrates in an forward and backward direction parallel to the central ocular axis 30, i.e. the superior-inferior direction) (Kelleher; Figs. 6, 12; para. [0174]). Furthermore, Pazouki teaches an apparatus for providing massage to a user (Pazouki; para. [0001]) wherein the RFSVG is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising a superposition of two or more longitudinal vibrational waves (one motor uses one vibrating component to generate multi-dimensional cyclical motions 212, 214, 216, or 610, 612 which are perpendicular to each other; thus, as only one motor with one vibrating component is generating these vibrations, the vibrations are therefore generated at the same time and are thus superpositioned on each other) (Pazouki; Figs. 2, 6A-6B; paras. [0021-0022]; paras. [0037-0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device RFSVG such that it is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising a two or more longitudinal vibrational waves, wherein a primary axis of the first vibrational wave is in a superior-inferior direction parallel to the depth of the user’s Meibomian glands, and a primary axis of the second vibrational wave is in a medial-lateral direction tangential to the depth of the user’s Meibomian glands, as taught by Kelleher, for the purpose of providing suitable vibration patterns to aid in expressing meibum (Kelleher; paras. [0174-0175]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Hasegawa device RFSVG such that the vibration comprises a superposition of the two or more Kelleher longitudinal vibrational waves, as taught by Pazouki, for the purpose of allowing several different vibration modes to occur simultaneously (Pazouki; abstract), thereby enhancing user stimulation and treatment. 
With this modification, the modified Hasegawa device would thus teach to thereby cause shear thinning of the non-Newtonian liquid in the user's Meibomian glands (Kelleher  teaches the two longitudinal vibrations as claimed, and Pazouki teaches these vibrations can be superpositioned, i.e. simultaneously occur; as the vibrations taught are the same as claimed, they would thus be able to perform the same claimed function of causing the shear-thinning of non-Newtonian fluid in the user’s Meibomian glands).
Regarding claim 2, the modified Hasegawa teaches wherein the moldable warming device is configured to provide an entire eyelid surface and periorbital structures with therapeutic warmth and tuned harmonic resonance frequency stimulation vibration to mobilize Meibum lipids and stimulate flow of the mobilized Meibum lipids from the user's Meibomian glands (eye mask 10 provides heat and vibration to eyeball parts; the applied heat and vibration would inherently mobilize lipids and stimulate flow of lipids from the Meibomian glands as claimed) (Hasegawa; Fig. 1; abstract).
Regarding claim 3, the modified Hasegawa teaches wherein the coupling device is configured to contact the user's eyelid skin for transferring thermal and vibratory energy (the eye pads 20 portion of the coupling device would contact a user’s eyelid when worn) (Hasegawa; Fig. 8; para. [0009]).
Regarding claim 4, the modified Hasegawa teaches wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors (first safety sensor monitors temperature) (Kelleher; para. [0166]), pressure sensors (force or pressure sensors 221) (Kelleher; para. [0104]).
Regarding claim 7, the modified Hasegawa teaches wherein the monitor is configured to wirelessly transmit the data stream to the cloud server (user interface and display unit 100 communicates data with the data analysis and reporting unit 500 wirelessly by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Regarding claim 8, the modified Hasegawa teaches wherein the cloud server is configured to wirelessly transmit the tuning parameters to the monitor (user interface and display unit 100 communicates data with the data analysis and reporting unit 500 by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Regarding claim 11, the modified Hasegawa teaches wherein the cloud server comprises a database of information selected from the group consisting of: treatment data, sensor data, meta-data, patient-provided data, and combinations thereof (the reference databases address treatments, condition monitoring, patient provided data such as age, gender, race, etc., and meta data such as geographical area) (Gizewski; paras. [0071-0072]).
Regarding claim 23, Hasegawa discloses a method for ophthalmic eyelid treatment (eye mask used for treating the eyes) (Fig. 1; abstract), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid and periorbital three-dimensional anatomy and surface topography (eye pads 20 with exothermic bodies 23 and micro-vibrating devices 30 contacts a user’s eyes) (Figs. 3-9; para. [0021]; paras. [0045-0046]), the moldable warming device comprising: 
a heating disc (exothermic bodies 23 are disk shaped) (Figs. 3-9; para. [0046]); 
a resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Fig. 9; para. [0052]); 
a coupling device (eye pads 20 with housing portion 19 formed by front plate 14 and back plate 18, which couples the warming members 21 to the rest of the mask) (Figs. 4, 8-9; para. [0043]); 
a mask, wherein the mask is configured to hold the heating disc, the RFSVG, and the coupling device for use in parallel utility (eye mask 10 holds or carries all components of the device) (Fig. 1; abstract). 
Hasegawa does not disclose the method is a cloud-based method for monitoring ophthalmic eyelid treatment; generating, at the sensor array, a data stream responsive to a vibration and heating profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography; communicating the data stream from the sensor array to a monitor; transmitting the data stream from the monitor to a cloud server; processing, at the cloud server, the data stream so as to determine tuning parameters of the vibration and heating profile of the user's individual patient eyelid and periorbital three-dimensional anatomy and surface topography; transmitting the tuning parameters from the cloud server to the monitor; displaying, on the monitor, information related to the tuning parameters;  -58-#5832913.3communicating the tuning parameters from the monitor to the moldable warming device; and generating, at the moldable warming device, thermal and vibratory energy according to the tuning parameters.
However, Kelleher teaches a system to treat eyelids and Meibomian glands (Kelleher; abstract) including a sensor array, generating, at the sensor array, a data stream responsive to a vibration and heating profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography (first safety sensor monitors temperature parameters of the eye to ensure tissue is not damaged; force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors eye parameters regarding the energy transducers which can emit ultrasound or vibrational energy) (Kelleher; para. [0087]; para. [0166]; para. [0198]), communicating the data stream from the sensor array to a monitor (the first and third safety sensors 230 communicate with controllers 212 which are used to monitor and modulate the temperature and vibration energy applied to the eye) (Kelleher; para. [0167]; para. [0198]; para. [0202]); communicating the tuning parameters from the monitor to the moldable warming device (controllers 212 communicate with energy transducer module 120 to modulate the output of the thermal management structures and the energy transducer module 120, which respectively output the temperature and vibration, based on the data from the sensors such that the device safely operates within predetermined parameters) (Kelleher; para. [0167]; para. [0198]; para. [0202]); and generating, at the moldable warming device, thermal and vibratory energy according to the tuning parameters (controllers 212 modulate the output of the thermal management structures and the energy transducer module 120, which respectively output the temperature and vibration, based on the data from the sensors such that the device safely operates within predetermined parameters) (Kelleher; para. [0167]; para. [0198]; para. [0202]). Moreover, Gizewski teaches a diagnostic and automated data analysis system (Gizewski; abstract) wherein the method is a cloud-based method for monitoring treatment (patient data received patient data from the data acquisition module 200 with sensory data unit 300 and breath analyzer 340 is from reported over the internet to a data analysis and reporting unit 500, i.e. the cloud server) (Gizewski; Fig. 5; para. [0054]); transmitting the data stream from the monitor to a cloud server (user interface and display unit 100 transmits data over the internet to a data analysis and reporting unit 500, i.e. the cloud server) (Gizewski; Fig. 5; para. [0054]); processing, at the cloud server, the data stream so as to determine treatment parameters (data analysis and reporting unit 500 receives subject data from data acquisition module 200 of the user interface and display unit 100 for processing and analysis to identify effective treatments) (Gizewski; Fig. 5; para. [0025]; para. [0057]); transmitting the treatment parameters from the cloud server to the monitor (analytical results are sent to the reporting module 800, which then sends the results back to the user interface and display unit 100) (Gizewski; Fig. 5; para. [0025]); displaying, on the monitor, information related to the treatment parameters (user interface and display unit 100 uses display 900 to display the results to a user) (Gizewski; Fig. 5; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa method such that the method is a cloud-based method for monitoring ophthalmic eyelid treatment; and including the steps of generating, at the sensor array, a data stream responsive to a vibration and heating profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography; communicating the data stream from the sensor array to a monitor; transmitting the data stream from the monitor to a cloud server; processing, at the cloud server, the data stream so as to determine tuning parameters of the vibration and heating profile of the user's individual patient eyelid and periorbital three-dimensional anatomy and surface topography; transmitting the tuning parameters from the cloud server to the monitor; displaying, on the monitor, information related to the tuning parameters;  -58-#5832913.3communicating the tuning parameters from the monitor to the moldable warming device; and generating, at the moldable warming device, thermal and vibratory energy according to the tuning parameters, as taught by Kelleher and Gizewski, for the purpose of ensuring user safely enabling a user to avoid tissue damage (Kelleher; para. [0104]; para. [0166]; para. [0198]), as well as for the purpose of enabling data to be acquired for analysis using multiple analytical processes to determine a highly probable diagnosis and treatment (Gizewski; abstract).
Hasegawa does not disclose wherein the RFSVG is configured to generate a tuned harmonic resonance frequency stimulation vibration comprising a superposition of two or more longitudinal vibrational waves, wherein a primary axis of the first vibrational wave is in a superior-inferior direction parallel to the depth of the user’s Meibomian glands, and a primary axis of the second vibrational wave is in a medial-lateral direction tangential to the depth of the user’s Meibomian glands, to thereby cause shear thinning of the non-Newtonian liquid in the user’s Meibomian glands.
However, Kelleher further teaches wherein the RFSVG is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising two or more longitudinal vibrational waves, wherein a primary axis of the first vibrational wave is in a superior-inferior direction parallel to the depth of the user’s Meibomian glands, and a primary axis of the second vibrational wave is in a medial-lateral direction tangential to the depth of the user’s Meibomian glands (eye treatment device 200 vibrates an eyelid in a side-to-side pattern orthogonal to the central ocular axis 30, i.e. the medial-lateral direction, and/or vibrates in an forward and backward direction parallel to the central ocular axis 30, i.e. the superior-inferior direction) (Kelleher; Figs. 6, 12; para. [0174]). Furthermore, Pazouki teaches an apparatus for providing massage to a user (Pazouki; para. [0001]) wherein the RFSVG is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising a superposition of two or more longitudinal vibrational waves (one motor uses one vibrating component to generate multi-dimensional cyclical motions 212, 214, 216, or 610, 612 which are perpendicular to each other; thus, as only one motor with one vibrating component is generating these vibrations, the vibrations are therefore generated at the same time and are thus superpositioned on each other) (Pazouki; Figs. 2, 6A-6B; paras. [0021-0022]; paras. [0037-0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device RFSVG such that it is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising a two or more longitudinal vibrational waves, wherein a primary axis of the first vibrational wave is in a superior-inferior direction parallel to the depth of the user’s Meibomian glands, and a primary axis of the second vibrational wave is in a medial-lateral direction tangential to the depth of the user’s Meibomian glands, as taught by Kelleher, for the purpose of providing suitable vibration patterns to aid in expressing meibum (Kelleher; paras. [0174-0175]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Hasegawa device RFSVG such that the vibration comprises a superposition of the two or more Kelleher longitudinal vibrational waves, as taught by Pazouki, for the purpose of allowing several different vibration modes to occur simultaneously (Pazouki; abstract), thereby enhancing user stimulation and treatment. 
With this modification, the modified Hasegawa device would thus teach to thereby cause shear thinning of the non-Newtonian liquid in the user's Meibomian glands (Kelleher  teaches the two longitudinal vibrations as claimed, and Pazouki teaches these vibrations can be superpositioned, i.e. simultaneously occur; as the vibrations taught are the same as claimed, they would thus be able to perform the same claimed function of causing the shear-thinning of non-Newtonian fluid in the user’s Meibomian glands).
Regarding claim 24, the modified Hasegawa teaches wherein the moldable warming device is configured to provide an entire eyelid surface and periorbital structures with therapeutic warmth and tuned harmonic resonance frequency stimulation vibration to mobilize Meibum lipids and stimulate flow of the mobilized Meibum lipids from the user's Meibomian glands (eye mask 10 provides heat and vibration to eyeball parts; the applied heat and vibration would inherently mobilize lipids and stimulate flow of lipids from the Meibomian glands as claimed) (Hasegawa; Fig. 1; abstract).
Regarding claim 27, the modified Hasegawa teaches wherein the data stream is transmitted wirelessly in the transmitting the data stream step (user interface and display unit 100 communicates data with the data analysis and reporting unit 500 by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Regarding claim 28, the modified Hasegawa method teaches wherein the tuning parameters are transmitted wirelessly in the transmitting the tuning parameters step (user interface and display unit 100 communicates data with the data analysis and reporting unit 500 by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Regarding claim 30, Hasegawa discloses a method for ophthalmic eyelid treatment (eye mask used for treating the eyes) (Fig. 1; abstract), the method comprising the steps of: 
providing at least one mask (eye mask 10) (abstract; Fig. 1), wherein the at least one mask includes a heat source (warming member 21 in eye mask 10) (Figs. 5-9; para. [0046]) and a resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Fig. 9; para. [0052]); 
and-59- #5832913.3generating, at the at least one mask, thermal energy according to parameters (warming member 21 generates heat from 40-70 degrees Celsius) (para. [0048]).
Hasegawa does not disclose the method is a cloud-based method for monitoring; determining, at a cloud server, a first set of tuning parameters related to a heating profile of a user's individual eyelid and periorbital three-dimensional anatomy and surface topography; transmitting the first set of tuning parameters from the cloud server to at least one monitor; communicating the first set of tuning parameters from the at least one monitor to at least one mask; and generating the thermal energy according to the first set of tuning parameters.
However, Kelleher teaches a system to treat eyelids and Meibomian glands (Kelleher; abstract) including determining a first set of tuning parameters related to a heating profile of a user's individual eyelid and periorbital three-dimensional anatomy and surface topography (temperature at the eye is kept below a predetermined threshold; first safety sensor monitors temperature parameters of the eye to ensure tissue is not damaged; the first safety sensors thus monitor and control the heating profile of the eye such that the heat output is within a predetermined range) (Kelleher; para. [0166]; para. [0206]); communicating the first set of tuning parameters from the at least one monitor to at least one device (controllers 212 communicate with the thermal management structures to modulate the output based on the data from the sensors such that the device safely operates within predetermined parameters) (Kelleher; para. [0167]; para. [0202]); and generating the thermal energy according to the first set of tuning parameters (controllers 212 modulate the output of the thermal management structures based on the data from the sensors such that the device safely operates within predetermined parameters) (Kelleher; para. [0167]; para. [0202]). Moreover, Gizewski teaches a diagnostic and automated data analysis system (Gizewski; abstract) including a cloud-based method for monitoring array (patient data received patient data from the data acquisition module 200 with sensory data unit 300 and breath analyzer 340 is from reported over the internet to a data analysis and reporting unit 500, i.e. the cloud server) (Gizewski; Fig. 5; para. [0054]); determining, at a cloud server, a first set of parameters (data analysis and reporting unit 500 receives subject data from data acquisition module 200 of the user interface and display unit 100 for processing and analysis to identify effective treatments) (Gizewski; Fig. 5; para. [0025]; para. [0057]); and transmitting the first set parameters from the cloud server to at least one monitor (analytical results are sent to the reporting module 800, which then sends the results back to the user interface and display unit 100) (Gizewski; Fig. 5; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa method such that the method is a cloud-based method for monitoring; determining, at a cloud server, a first set of tuning parameters related to a heating profile of a user's individual eyelid and periorbital three-dimensional anatomy and surface topography; transmitting the first set of tuning parameters from the cloud server to at least one monitor; communicating the first set of tuning parameters from the at least one monitor to at least one mask; and generating the thermal energy according to the first set of tuning parameters, as taught by Kelleher and Gizewski, for the purpose of ensuring user safely enabling a user to avoid tissue damage by keeping the applied heat within certain predetermined parameters (Kelleher; para. [0104]; para. [0166]; para. [0198]), as well as for the purpose of enabling data to be acquired for analysis using multiple analytical processes to determine a highly probable diagnosis and treatment (Gizewski; abstract).
Hasegawa does not disclose wherein the RFSVG is configured to generate a tuned harmonic resonance frequency stimulation vibration comprising a superposition of two or more longitudinal vibrational waves, wherein a primary axis of the first vibrational wave is in a superior-inferior direction parallel to the depth of the user’s Meibomian glands, and a primary axis of the second vibrational wave is in a medial-lateral direction tangential to the depth of the user’s Meibomian glands, to thereby cause shear thinning of the non-Newtonian liquid in the user’s Meibomian glands.
However, Kelleher further teaches wherein the RFSVG is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising two or more longitudinal vibrational waves, wherein a primary axis of the first vibrational wave is in a superior-inferior direction parallel to the depth of the user’s Meibomian glands, and a primary axis of the second vibrational wave is in a medial-lateral direction tangential to the depth of the user’s Meibomian glands (eye treatment device 200 vibrates an eyelid in a side-to-side pattern orthogonal to the central ocular axis 30, i.e. the medial-lateral direction, and/or vibrates in an forward and backward direction parallel to the central ocular axis 30, i.e. the superior-inferior direction) (Kelleher; Figs. 6, 12; para. [0174]). Furthermore, Pazouki teaches an apparatus for providing massage to a user (Pazouki; para. [0001]) wherein the RFSVG is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising a superposition of two or more longitudinal vibrational waves (one motor uses one vibrating component to generate multi-dimensional cyclical motions 212, 214, 216, or 610, 612 which are perpendicular to each other; thus, as only one motor with one vibrating component is generating these vibrations, the vibrations are therefore generated at the same time and are thus superpositioned on each other) (Pazouki; Figs. 2, 6A-6B; paras. [0021-0022]; paras. [0037-0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device RFSVG such that it is configured to generate the tuned harmonic resonance frequency stimulation vibration comprising a two or more longitudinal vibrational waves, wherein a primary axis of the first vibrational wave is in a superior-inferior direction parallel to the depth of the user’s Meibomian glands, and a primary axis of the second vibrational wave is in a medial-lateral direction tangential to the depth of the user’s Meibomian glands, as taught by Kelleher, for the purpose of providing suitable vibration patterns to aid in expressing meibum (Kelleher; paras. [0174-0175]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Hasegawa device RFSVG such that the vibration comprises a superposition of the two or more Kelleher longitudinal vibrational waves, as taught by Pazouki, for the purpose of allowing several different vibration modes to occur simultaneously (Pazouki; abstract), thereby enhancing user stimulation and treatment. 
With this modification, the modified Hasegawa device would thus teach to thereby cause shear thinning of the non-Newtonian liquid in the user's Meibomian glands (Kelleher  teaches the two longitudinal vibrations as claimed, and Pazouki teaches these vibrations can be superpositioned, i.e. simultaneously occur; as the vibrations taught are the same as claimed, they would thus be able to perform the same claimed function of causing the shear-thinning of non-Newtonian fluid in the user’s Meibomian glands).
Regarding claim 31, the modified Hasegawa teaches further comprising the step of: displaying, on the at least one monitor, information related to the first set of tuning parameters (user interface and display unit 100 uses display 900 to display the results of the data analysis to a user; display 900 is also used for monitoring treatment effectiveness and condition progression) (Gizewski; Fig. 5; para. [0025]; para. [0032]).
Regarding claim 32, the modified Hasegawa teaches further comprising the steps of: generating a data stream, at at least one sensor, responsive to the heating profile of a user's individual eyelid and periorbital three-dimensional anatomy and surface topography (first safety sensor monitors temperature parameters of the eye to ensure tissue is not damaged, and thus temperature data of the user’s eyelid surface is generated; the first safety sensors thus monitor and control the heating profile of the eye such that the heat output is within a predetermined range) (Kelleher; para. [0166]; para. [0206]); communicating the data stream from the at least one sensor to the at least one monitor (Kelleher first safety sensors 230 communicate with controllers 212 which are used to monitor and modulate the temperature and vibration energy applied to the eye; Gizewski user interface and display unit 100 gets data from sensory data unit 300 and breath analyzer 340) (Kelleher, para. [0167], para. [0202]; Gizewski, Fig. 5, para. [0054]); and transmitting the data stream from the at least one monitor to the cloud server (user interface and display unit 100 communicates data with the data analysis and reporting unit 500 wirelessly by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Regarding claim 33, the modified Hasegawa teaches further comprising the steps of: determining, at the cloud server, treatment parameters (data analysis and reporting unit 500 receives subject data for processing and analysis to identify effective treatments) (Gizewski; Fig. 5; para. [0025]; para. [0057]); and transmitting the parameters from the cloud server to the at least one monitor (analytical results are sent to the reporting module 800, which then sends the results back from the data analysis and reporting unit 500 to the user interface and display unit 100) (Gizewski; Fig. 5; para. [0025]), but does not teach determining a second set of tuning parameters related to a vibration profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography; and transmitting the second set of tuning parameters from the cloud server to the at least one monitor.
However, Kelleher further teaches determining a second set of tuning parameters related to a vibration profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography (force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors eye parameters regarding the energy transducers which can emit ultrasound or vibrational energy; controllers 212 are used to initiate or stop vibration in response to the third safety sensors) (Kelleher; para. [0087]; para. [0167]; para. [0198]; para. [0202]). Moreover, as previously discussed, Gizewski teaches transmitting tuning parameters to the at least one monitor (analytical results are sent to the reporting module 800, which then sends the results back to the user interface and display unit 100) (Gizewski; Fig. 5; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hasegawa method to include determining a second set of tuning parameters related to a vibration profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography; and transmitting the second set of tuning parameters to the at least one monitor, as taught by Kelleher and Gizewski, for the purpose of ensuring the vibrational energy delivered by a transducer is functioning properly and within safe operating conditions (Kelleher; para. [0198]).
Regarding claim 34, the modified Hasegawa teaches further comprising the step of: displaying, on the at least one monitor, information related to the second set of tuning parameters (user interface and display unit 100 uses display 900 to display the results of the data analysis to a user; display 900 is also used for monitoring treatment effectiveness and condition progression) (Gizewski; Fig. 5; para. [0025]; para. [0032]).
Regarding claim 35, the modified Hasegawa teaches further comprising the steps of: communicating the second set of tuning parameters from the at least one monitor to the at least one mask (Kelleher controllers 212 communicate with an energy transducer module 120, in this case the Hasegawa micro-vibrating device 30 in the Hasegawa eye mask 10, to modulate the output of the vibration energy based on the data from the sensors such that the device safely operates within predetermined parameters) (Hasegawa, Fig. 9; Kelleher, para. [0167], para. [0198], para. [0202]), wherein the at least one mask includes a resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Hasegawa; Fig. 9; para. [0052]); and generating, at the at least one mask, vibrational energy according to the second set of tuning parameters (vibrational energy would be applied by the Hasegawa micro-vibrating device 30; controllers 212 modulate the output of the energy transducer module 120 based on the data from the sensors such that the device safely operates within predetermined parameters) (Hasegawa, Fig. 9, para. [0052]; Kelleher, para. [0167], para. [0198], para. [0202]).
Regarding claim 36, the modified Hasegawa teaches further comprising the steps of: -60-#5832913.3generating a data stream, at at least one sensor, responsive to the vibration profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography (force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors eye parameters regarding the energy transducers which can emit ultrasound or vibrational energy;) (Kelleher; para. [0087]; para. [0167]; para. [0198]; para. [0202]); communicating the data stream from the at least one sensor to the at least one monitor (third safety sensors 230 communicate with controllers 212 which are used to monitor and modulate the vibration energy applied to the eye in response to the third safety sensors) (Kelleher; para. [0198]; para. [0202]); and transmitting the data stream from the at least one monitor to the cloud server (user interface and display unit 100 communicates received data with the data analysis and reporting unit 500 wirelessly by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher, Gizewski, and Pazouki as applied to claims 1 and 23 above, and further in view of Grenon et al. (US 2007/0060988 A1).
Regarding claim 5, the modified Hasegawa device teaches the invention as previously claimed, but does not teach further comprising: a microprocessor; and a transmitter, wherein the data stream generated by the sensor array is analog, wherein the microprocessor receives the data stream from the sensor array and converts the data stream into digital, and wherein the transmitter receives the data stream from the microprocessor and transmits the data stream wirelessly.
However, Kelleher further teaches another embodiment with a transmitter (wireless connection would require a transmitter) (Kelleher; para. [0208]), wherein the data stream generated by the sensor array is analog (the data stream from the sensors can be analog) (Kelleher; para. [0110]), wherein the transmitter receives the data stream and transmits the data stream wirelessly (data from sensors is transmitted wirelessly through the wireless connection) (Kelleher; para. [0208]). Moreover, Grenon teaches an apparatus to apply heat to eyelids (Grenon; abstract) wherein a microprocessor (micro-processor) (Grenon; para. [0123]) converts analog data into a digital data stream (A/D converters) (Grenon; para. [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hasegawa device to include a microprocessor and converting the data stream from analog into digital, as taught by Grenon, for the purpose of enabling communication between the sensors and microprocessor, as raw analog data form the sensors needs to be converted into the digital form in order to be read, understood, and manipulated by the microprocessor. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hasegawa device to include a transmitter and transmitting the data stream wirelessly, as taught by Kelleher, for the purpose of enabling the sensor data to be transmitted to and analyzed by an external device (Kelleher; para. [0208]). 
With this modification, the modified Kelleher device would thus teach wherein the transmitter receives the data stream from the microprocessor (Kelleher analog sensor data would be converted into digital with Grenon micro-processor and A/D converters, which would be located with the Kelleher sensors, before transmission by the Kelleher wireless connection).
Regarding claim 25, the modified Hasegawa teaches further comprising the step of: converting the data stream from analog to digital (A/D converters would convert analog data into digital) (Grenon; para. [0146]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher, Gizewski, Pazouki, and Grenon as applied to claim 5 above, and further in view of Ackermann et al. (US 2013/0006326 A1).
Regarding claim 6, the modified Hasegawa device teaches the invention as previously claimed, but is silent on wherein the monitor (i.e. the Kelleher controller 212) receives the data stream wirelessly transmitted from the transmitter.
However, Kelleher further teaches embodiments wherein communication between two components of the device can be wireless (data transmission means 320 wirelessly transmits data from sensors to interrogator 400 by way of RF or an antenna; alternatively, a scleral shield 300 wirelessly transmits sensor data to an external monitor and calibrator 500) (Kelleher; Figs. 7A-7C, 13; para. [0155]l para. [0208]). Moreover, Ackermann teaches a stimulation system for treating dry eye (Ackermann; abstract) wherein the monitor receives the data stream wirelessly transmitted from the transmitter (when microstimulator has a sensor, the microstimulator can transmit information to a controller; as the microstimulator is wirelessly connected to the controller, the data communication would be wireless) (Ackermann; Figs. 1A-1B; para. [0064]; para. [0120]; para. [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hasegawa device such that the monitor receives the data stream wirelessly transmitted from the transmitter, as taught by Hasegawa and Ackerman, for the purpose of providing the monitor with a suitable communication means, and for the purpose of enhancing user convenience by avoiding the use of wires to transmit information.
Claims 9, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher, Gizewski, and Pazouki as applied to claims 1 and 23 above, and further in view of Ackermann.
Regarding claim 9, the modified Hasegawa device teaches the invention as previously claimed, but is silent on wherein the monitor is configured to wirelessly transmit the tuning parameters to the moldable warming device.
However, Kelleher further teaches communication between two components of the device can be wireless (data transmission means 320 wirelessly transmits data from sensors to interrogator 400 by way of RF or an antenna; alternatively, a scleral shield 300 wirelessly transmits sensor data to an external monitor and calibrator 500) (Kelleher; Figs. 7A-7C, 13; para. [0155]l para. [0208]). Moreover, Ackermann teaches a stimulation system for treating dry eye (Ackermann; abstract) wherein the monitor is configured to wirelessly transmit the tuning parameters to the stimulating device (controller 110 generates a wireless signal for the microstimulator 120, the signal providing information such as programming instructions and stimulation parameters) (Ackermann; Figs. 1A-1B; para. [0064]; para. [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hasegawa device such that the monitor is configured to wirelessly transmit the tuning parameters to the moldable warming device, as taught by Hasegawa and Ackerman, for the purpose of providing the monitor with a suitable communication means, and for the purpose of enhancing user convenience by avoiding the use of wires to transmit information.
Regarding claim 26, the modified Hasegawa teaches wherein the data stream is communicated wirelessly in the communicating the data stream step (when microstimulator has a sensor, the microstimulator can transmit information to a controller; as the microstimulator is wirelessly connected to the controller, the data communication would be wireless) (Ackermann; Figs. 1A-1B; para. [0064]; para. [0120]; para. [0144]).
Regarding claim 29, the modified Hasegawa teaches wherein the tuning parameters are communicated wirelessly in the communicating the tuning parameters step (controller 110 generates a wireless signal for the microstimulator 120, the signal providing information such as programming instructions and stimulation parameters) (Ackermann; Figs. 1A-1B; para. [0064]; para. [0144]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher, Gizewski, and Pazouki as applied to claim 1 above, and further in view of Tawil et al. (US 2015/0248536 A1) and Veatch (US 2009/0114218 A1).
Regarding claim 10, the modified Hasegawa device teaches the invention as previously claimed, including further comprising: a cloud computer, wherein the cloud computer utilizes databases to optimize the tuning parameters (analyzer module 750 uses reference databases to address treatments and health enhancement strategies) (Gizewski; Fig. 5; para. [0057]; para. [0071]), but is silent on the cloud computer using one selected from the group consisting of: artificial intelligence, big-data pattern recognition, and combinations thereof.
However, Tawil teaches a medical clinic system for receiving patient data (Tawil; abstract) wherein artificial intelligence is used with a database to analyze data measured from a patient (Tawil; para. [0017]). Moreover, Veatch teaches a treatment method system for treating ocular conditions such as dry eye (Veatch; abstract; para. [0011]) wherein artificial intelligence is used (the term module can refer to artificial intelligence) (Veatch; para. [0020]) to control system parameters and settings in response to feedback from detection devices and select appropriate treatment protocols (Veatch; para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hasegawa cloud computer to utilize artificial intelligence, as taught by Tawil and Veatch, for the purpose of providing the device with a means for performing a diagnosis with a database (Tawil; para. [0009]), as well as for the purpose of providing a suitable program means for a controller to apply a treatment with the Hasegawa device.
Claims 12, 14-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher, Gizewski, and Pazouki as applied to claim 1 above, and further in view of Berka et al. (US 2013/0303837 A1).
Regarding claim 12, as best understood, wherein the cloud server is configured to determine a first set of tuning parameters related to a heating profile of a user's individual eyelid and periorbital three-dimensional anatomy and surface topography (temperature at the eye is kept below a predetermined threshold; first safety sensor monitors temperature parameters of the eye to ensure tissue is not damaged; the first safety sensors thus monitor and control the heating profile of the eye such that the heat output is within a predetermined range) (Kelleher; para. [0166]; para. [0206]), and is configured to transmit the first set of tuning parameters to an in-office monitor of an in-office system (Kelleher controller 212, as the in-office monitor, is part of the system for operating the device; Kelleher controllers 212 communicate with the thermal management structures to modulate the output based on the data from the sensors such that the device safely operates within predetermined parameters; also, Gizewski data analysis and reporting unit 500 receives subject data from data acquisition module 200 of the user interface and display unit 100 for processing and analysis to identify effective treatments; analytical results are sent to the reporting module 800, which then sends the results back to the user interface and display unit 100)) (Kelleher, para. [0167], para. [0202]); Gizewski, Fig. 5, para. [0025], para. [0057]); the in-office system, the in-office system comprising: an in-office mask comprising a first heat source (Hasegawa eye mask 10 has warming members 21 which generate heat; a mask is a portable device which can be used anywhere, and so could be located in an office) (Hasegawa; Figs. 1, 5-9; para. [0048]); and the in-office monitor, wherein the in-office monitor is configured to transmit the first set of tuning parameters to the in-office mask for the first heat source to generate thermal energy according to the first set of tuning parameters (Kelleher controllers 212 communicate with the thermal management structures to modulate the output based on the data from the sensors such that the device safely operates within predetermined parameters) (Kelleher; para. [0167]; para. [0202]), but does not teach an at-home monitor of an at-home system; and the at-home system, the at-home system comprising: an at-home mask comprising a second heat source; and the at-home monitor, wherein the at-home monitor is configured to transmit the first set of tuning parameters to the at-home mask for the second heat source to generate thermal energy according to the first set of tuning parameters, but does not teach an at-home monitor of an at-home system.
However, the at-home system is a simply a duplicate of the in-office system, which is taught by the modified Hasegawa device as discussed above. According to the MPEP 2144.04(VI)(B), the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. As both the in-office and at-home masks function the same way as claimed and even using the same first set of tuning parameters, just in different locations, this duplication of parts does not have patentable significance. Furthermore, Berka teaches a system comprising a mask (Berka; abstract) wherein the mask can be used at a subject’s home and/or in a hospital or clinic (i.e. a medical office setting) (Berka; para. [0014]). Thus, Berka teaches using a same mask in different locations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hasegawa system by duplicating the in-office system to create the at-home system, as supported by MPEP 2144.04(VI)(B), and then using the two masks in different locations (i.e. at home or in office), as taught by Berka, for the purpose of enabling a user to treat themselves in two different locations without have to move the mask to the second location, thus enhancing user convenience.
Regarding claim 14, the modified Hasegawa system teaches wherein the cloud server comprises a database of information selected from the group consisting of: treatment data, sensor data, meta-data, patient-provided data, and combinations thereof (the reference databases address treatments, condition monitoring, patient provided data such as age, gender, race, etc., and meta data such as geographical area) (Gizewski; paras. [0071-0072]).
Regarding claim 15, as best understood, the modified Hasegawa system teaches wherein the in-office mask further comprises at least one sensor, wherein the at least one sensor is configured to generate a data stream -56-#5832913.3responsive to the heating profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography (Kelleher first safety sensor monitors temperature parameters of the eye to ensure tissue is not damaged) (Kelleher; para. [0166]), and wherein the in-office monitor is configured to receive the data stream from the at least one sensor (controller 212; the first safety sensors 230 have controllers 212 which are used with the first safety sensors to monitor and modulate the temperature applied to the eye to a pre-determined target range) (Kelleher; para. [0167]; para. [0198]; para. [0202]) and to transmit the data stream to the cloud server (user interface and display unit 100 communicates data with the data analysis and reporting unit 500 wirelessly by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Regarding claim 16, as best understood, the modified Hasegawa system teaches wherein the at-home mask further comprises at least one sensor, wherein the at least one sensor is configured to generate a data stream responsive to the heating profile of the user's individual eyelid and periorbital three- dimensional anatomy and surface topography (Kelleher first safety sensor monitors temperature parameters of the eye to ensure tissue is not damaged) (Kelleher; para. [0166]), and wherein the at-home monitor is configured to receive the data stream from the at least one sensor (controller 212; the first safety sensors 230 have controllers 212 which are used with the first safety sensors to monitor and modulate the temperature applied to the eye to a pre-determined target range) (Kelleher; para. [0167]; para. [0198]; para. [0202]) and to transmit the data stream to the cloud server (user interface and display unit 100 communicates data with the data analysis and reporting unit 500 wirelessly by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Regarding claim 17, as best understood, the modified Hasegawa system teaches wherein the cloud server is configured to determine a second set of tuning parameters related to a vibration profile of the user's individual eyelid and periorbital three-dimensional anatomy and surface topography (force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors eye parameters regarding the energy transducers which can emit ultrasound or vibrational energy; controllers 212 are used to initiate or stop vibration in response to the third safety sensors) (Kelleher; para. [0087]; para. [0167]; para. [0198]; para. [0202]) and is configured to transmit the second set of tuning parameters to the in-office monitor of the in-office system and the at-home monitor of the at-home system (analytical results are sent to the reporting module 800, which then sends the results back to the user interface and display unit 100; as previously discussed, the unit 100 would be duplicated in the modified Hasegawa system so that the in-office and at-home systems each have one) (Gizewski; Fig. 5; para. [0025]).
Regarding claim 19, as best understood, the modified Hasegawa system teaches wherein the in-office mask further comprises a resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Hasegawa; Fig. 9; para. [0052]), wherein the in-office monitor is configured to transmit the second set of tuning parameters to the in-office mask for the RFSVG to generate vibrational energy according to the second set of tuning parameters (vibrational energy would be applied by the Hasegawa micro-vibrating device 30; controllers 212 modulate the output of the energy transducer module 120 based on the data from the sensors such that the device safely operates within predetermined parameters) (Hasegawa, Fig. 9, para. [0052]; Kelleher, para. [0167], para. [0198], para. [0202]).
Regarding claim 20, as best understood, the modified Hasegawa system teaches wherein the at-home mask further comprises a resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Hasegawa; Fig. 9; para. [0052]), wherein the at-home monitor is configured to transmit the second set of tuning parameters to the at-home mask for the RFSVG to generate vibrational energy according to the second set of tuning parameters (vibrational energy would be applied by the Hasegawa micro-vibrating device 30; controllers 212 modulate the output of the energy transducer module 120 based on the data from the sensors such that the device safely operates within predetermined parameters) (Hasegawa, Fig. 9, para. [0052]; Kelleher, para. [0167], para. [0198], para. [0202]).
Regarding claim 21, as best understood, the modified Hasegawa system teaches wherein the in-office mask further comprises at least one sensor, wherein the at least one sensor is configured to generate a data stream -57- #5832913.3responsive to the vibration profile of the user's individual eyelid and periorbital three- dimensional anatomy and surface topography (force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors eye parameters regarding the energy transducers which can emit ultrasound or vibrational energy) (Kelleher; para. [0087]; para. [0198]), and wherein the in-office monitor is configured to receive the data stream from the at least one sensor and to transmit the data stream to the cloud server (user interface and display unit 100 communicates data with the data analysis and reporting unit 500 wirelessly by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Regarding claim 22, as best understood, the modified Hasegawa system teaches wherein the at-home mask further comprises at least one sensor, wherein the at least one sensor is configured to generate a data stream responsive to the vibration profile of the user's individual eyelid and periorbital three- dimensional anatomy and surface topography (force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors eye parameters regarding the energy transducers which can emit ultrasound or vibrational energy) (Kelleher; para. [0087]; para. [0198]), and wherein the at-home monitor is configured to receive the data stream from the at least one sensor and to transmit the data stream to the cloud server (user interface and display unit 100 communicates data with the data analysis and reporting unit 500 wirelessly by way of the internet) (Gizewski; Fig. 5; para. [0054]).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher, Gizewski, Pazouki, and Berka as applied to claims 12 and 17 above, and further in view of Tawil and Veatch.
Regarding claim 13, the modified Hasegawa device teaches the invention as previously claimed, but does not teach wherein the cloud server utilizes one selected from the group consisting of: artificial intelligence, big-data pattern recognition, and combinations thereof, to optimize the first tuning parameters.
However, Tawil teaches a medical clinic system for receiving patient data (Tawil; abstract) wherein artificial intelligence is used with a database to analyze data measured from a patient (Tawil; para. [0017]). Moreover, Veatch teaches a treatment method system for treating ocular conditions such as dry eye (Veatch; abstract; para. [0011]) wherein artificial intelligence is used (the term module can refer to artificial intelligence) (Veatch; para. [0020]) to control system parameters and settings in response to feedback from detection devices and select appropriate treatment protocols (Veatch; para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hasegawa cloud server to utilize artificial intelligence, as taught by Tawil and Veatch, for the purpose of providing the device with a means for performing a diagnosis with a database (Tawil; para. [0009]), as well as for the purpose of providing a suitable program means for a controller to apply a treatment with the Hasegawa device. With this modification, the modified Hasegawa device would thus teach wherein the cloud server utilizes one selected from the group consisting of: artificial intelligence, big-data pattern recognition, and combinations thereof, to optimize the first tuning parameters (artificial intelligence is used to analyze data measured from a patient, which would include the data regarding temperature from the Kelleher first safety sensors) (Tawil, para. [0017]; Veatch, para. [0020], para. [0057]).
Regarding claim 18, the modified Hasegawa device teaches wherein the cloud server utilizes one selected from the group consisting of: artificial intelligence, big-data pattern recognition, and combinations thereof, to optimize the second set tuning parameters (artificial intelligence is used to analyze data measured from a patient, which would include the data regarding vibrations from the Kelleher third safety sensors) (Tawil, para. [0017]; Veatch, para. [0020], para. [0057]).

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. 
On pages 16-17 of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the drawing objections of the previous office action. The Examiner is thus withdrawing some of those objections, with two exceptions as discussed below. 
On page 16 in the last paragraph of the Applicant’s remarks, the Applicant argues that the black and white photographs in their drawings most practicably illustrate the features of their invention, and thus the drawings are in condition for allowance. However, the Examiner
respectfully disagrees. While the photographs may be one way to practically illustrate the Applicant’s invention, they are not the only practical medium as required in the MPEP 608.02(V)(b)(1). Thus, the drawing objections are being maintained.
On page 17 in the third paragraph of the Applicant’s remarks, the Applicant argues that
one of ordinary skill in the art would recognize the delimitation between the layer 268, sensor
264, and tags 270 in Fig. 22C, and thus it is in condition for allowance. However, the Examiner
respectfully disagrees. According to the MPEP 608.2(V)(I), “All drawings must be made by a
process which will give them satisfactory reproduction characteristics. Every line, number, and
letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and
uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to
permit adequate reproduction. This requirement applies to all lines however fine, to shading,
and to lines representing cut surfaces in sectional views. Lines and strokes of different
thicknesses may be used in the same drawing where different thicknesses have a different
meaning.” Fig. 22C is objected to because the character of its lines do not meet these criteria.
Similarly, according to the MPEP 608.02(V)(m)), “The use of shading in views is encouraged if it
aids in understanding the invention and if it does not reduce legibility. Shading is used to
indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat
parts may also be lightly shaded. Such shading is preferred in the case of parts shown in
perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for
shading are preferred. These lines must be thin, as few in number as practicable, and they must
contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side
of objects can be used except where they superimpose on each other or obscure reference
characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not
permitted, except when used to represent bar graphs or color.” Fig. 22C does not meet this
shading criteria. Thus, the Examiner is maintaining the drawing objections.
On page 18 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and is thus withdrawing those rejections. However, the newly amended claims necessitate new 35 U.S.C. 112(b) rejections as detailed above. 
Applicant’s arguments with respect to claims 1-36 on pages 18-24 of the Applicant’s
remarks have been considered but are moot in view of new ground of rejection with new
additional Pazouki reference being used in the current rejection as discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                      

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785